DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 12/17/2021 has been acknowledged and entered. Claims 1 and 10 have been cancelled. 

Allowable Subject Matter
Claims 2-9 and 11-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-9 and 11-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 3 including “singulating the leadframe from the leadframe strip by severing the leadframe strip to form a first unplated sidewall and a second unplated sidewall of each lead such that the fully plated end face of each lead extends between the first and second unplated sidewalls of each lead and such that a first plated sidewall of each lead extends from the first unplated sidewall of each lead to the encapsulation material and a second plated sidewall of each lead extends from the second unplated sidewall of each lead to the encapsulation material, wherein the first plated sidewall of each lead is nonplanar and the second plated sidewall of each lead is nonplanar, wherein each lead, on a first side of the lead, 

In example:
(i) Sato et al. (U.S. Patent Pub. No. 2006/0138615) teaches a method for fabricating a semiconductor device, the method comprising: attaching a semiconductor die to a leadframe, the leadframe comprising a plurality of leads wherein an end face of each lead is fully plated; encapsulating the semiconductor die and a portion of the leadframe with an encapsulation material; and cutting the leadframe to form a first unplated sidewall and a second unplated sidewall of each lead such that the fully plated end face of each lead extends between the first and second unplated sidewalls of each lead and such that a first plated sidewall of each lead extends from the first unplated sidewall of each lead to the encapsulation material and a second plated sidewall of each lead extends from the second unplated sidewall of each lead to the encapsulation material, wherein the first plated sidewall of each lead is nonplanar and the second plated sidewall of each lead is nonplanar, but fails to specifically teach the limitations as mentioned above, as well as, wherein the semiconductor die is attached to a leadframe of a leadframe strip and that the cutting step is actually a singulating step wherein the lead frame is severed from the lead frame strip to form the first and second unplated sidewalls.
Hess et al. (U.S. Patent Pub. No. 2011/0108965) teaches a similar method for fabricating a semiconductor device, the method comprising: attaching a semiconductor die to a leadframe of a leadframe strip, the leadframe comprising a plurality of plated leads; encapsulating the semiconductor die and a portion of the leadframe with an encapsulation material; and singulating the leadframe from the leadframe strip by severing the leadframe strip to form individual plated leads, but fails to teach the specifics of the first and second sidewalls of each lead as set forth and more specifically wherein each lead on the first and second sides includes only the first and second unplated sidewall and the first and second plated sidewall, respectively..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 5, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894